   Case 1:20-cv-00115-LPS Document 1 Filed 01/24/20 Page 1 of 4 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                               ) Case No.:
LATISHA DELVALLE,                              )
                                               )
                        Plaintiff,             )
                                               )
                v.
                                               )
                                               )
NAVIENT SOLUTIONS, INC.,                       ) JURY TRIAL DEMANDED
                                               )
                        Defendant.             )
                                               )



                                          COMPLAINT

        LATISHA DELVALLE (“Plaintiff”), by and through her attorneys, KIMMEL &

SILVERMAN, P.C., alleges the following against NAVIENT SOLUTIONS, INC.,

(“DEFENDANT”):

                                         INTRODUCTION

        1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47

U.S.C. §227 et seq. (“TCPA”).

                                     JURISDICTION AND VENUE

        2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v. Arrow

Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).

        3.      Defendant regularly conducts business in the State of Delaware, thus, personal

jurisdiction is established.

        4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).




                                                    1
   Case 1:20-cv-00115-LPS Document 1 Filed 01/24/20 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.      Plaintiff is a natural person residing in Hopewell, Virginia 23860.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a corporation with its principal place of business located at 123

Justison St., Wilmington, DE 19801.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                   FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number.

       11.     Plaintiff has only used this number as a cellular telephone number.

       12.     Defendant called Plaintiff repeatedly and continuously on her cellular telephone.

       13.     When contacting Plaintiff on her cellular telephone, Defendant used an automatic

telephone dialing system and/or pre-recorded voice.

       14.     Plaintiff knew Defendant was contacting her using an automated telephone dialing

system as there was usually a noticeable pause or delay before a representative came on the line.

       15.     Defendant’s telephone calls were not made for “emergency purposes.”

       16.     Shortly after Defendant’s calls began, Plaintiff spoke with Defendant and demanded

that Defendant stop calling her regarding the alleged debt.

       17.     However, Defendant ignored Plaintiff’s continued request and continued to place

calls to her cellular telephone.

       18.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,

harassing, and an invasion of her privacy.


                                                      2
   Case 1:20-cv-00115-LPS Document 1 Filed 01/24/20 Page 3 of 4 PageID #: 3



       19.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.



                            COUNT I
   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

       20.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       21.       Defendant initiated automated calls to Plaintiff using an automatic telephone dialing

system.

       22.       Defendant’s calls to Plaintiff were not made for emergency purposes.

       23.       After Plaintiff told Defendant to stop calling, Defendant knew or should have

known it did not have consent to call and/or that any consent it thought it had was revoked.

       24.       Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

       25.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

       26.       As a result of the above violations of the TCPA, Plaintiff has suffered the losses and

damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles damages.




                                                       3
   Case 1:20-cv-00115-LPS Document 1 Filed 01/24/20 Page 4 of 4 PageID #: 4



        WHEREFORE, Plaintiff, LATISHA DELVALLE, respectfully prays for a judgment as

follows:

              a.    All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);

              b.    Statutory damages of $500.00 per violative telephone call pursuant to 47

                    U.S.C. § 227(b)(3)(B);

              c.    Treble damages of $1,500.00 per violative telephone call pursuant to 47

                    U.S.C. §227(b)(3);

              d.    Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

              e.    Any other relief deemed appropriate by this Honorable Court.




                                 DEMAND FOR JURY TRIAL

        PLEASE TAKE NOTICE that Plaintiff, LATISHA DELVALLE, demands a jury trial in

this case.

                                               Respectfully submitted,

 Dated: 1/24/20                                By:/s/W. Christopher Componovo__
                                               W. Christopher Componovo, Esq.
                                               Attorney ID #3234
                                               Kimmel & Silverman, P.C.
                                               Silverside Carr Executive Center
                                               Suite 118, 501 Silverside Road
                                               Wilmington, DE 19809
                                               Phone: 302-791-9373
                                               Facsimile: 302-791-9476
                                               Email: wcomponovo@lemonlaw.com




                                                 4
